Title: The American Commissioners to Thomas Morris, 26 January 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Morris, Thomas


Sir:
Paris, Jany. 26th. 1777
We have expected some Remittances from you to our credit, in consequence of the sales which have been made at Nantes. You must be sensible how very unbecoming it is of the situation we are in, to be dependent on the credit of others. We therefore desire that you will remit with all possible expedition the Sum allotted by the Congress for our expences.
To Mr. T. Morris
 
Notation: Mr. T. Morris. Jan 26. 1777.
